FILED
                              NOT FOR PUBLICATION                           JUL 31 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SOHAN SINGH; BAKHASH KAUR,                       No. 11-71025

               Petitioners,                      Agency Nos.         A079-257-647
                                                                     A079-257-648
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Sohan Singh and Bakhash Kaur, natives and citizens of India, petition for

review of the Board of Immigration Appeals’ (“BIA”) order denying their motion

to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for an abuse of discretion the denial of a motion to reopen, Toufighi v.

Holder, 538 F.3d 988, 992 (9th Cir. 2008), and we deny the petition for review.

      The BIA denied petitioners’ motion as untimely, and found they failed to

show changed circumstances to qualify for the regulatory exception provided in 8

C.F.R. § 1003.2(c)(3)(ii), where some of their evidence related in part to Singh’s

prior claim, which was found not credible, and the other evidence did not establish

changed circumstances in India with regard to the treatment of politically active

Sikhs. Petitioners contend the BIA abused its discretion by failing to take into

account country conditions evidence, by failing to consider petitioners’ evidence

not tainted by the prior adverse credibility finding in conjunction with the country

reports, and by discounting their credible evidence. Because these contentions are

not supported by the record, petitioners have not shown the BIA abused its

discretion in denying their motion to reopen. See He v. Gonzales, 501 F.3d 1128,

1131 (9th Cir. 2007) (“The decision of the BIA should be left undisturbed unless it

is arbitrary, irrational, or contrary to law.”) (internal quotation marks and citation

omitted).

      PETITION FOR REVIEW DENIED.




                                            2                                     11-71025